TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                      NO. 03-11-00241-CV



      McDavid Austin Acura, LLC d/b/a David McDavid Acura of Austin, Appellant

                                                 v.

                                      Lucie Bean, Appellee


     FROM THE DISTRICT COURT OF TRAVIS COUNTY, 126TH JUDICIAL DISTRICT
    NO. D-1-GN-10-004326, HONORABLE AMY CLARK MEACHUM, JUDGE PRESIDING



                            MEMORANDUM OPINION


               The parties have filed a joint motion to dismiss appeal. The parties state that they

have reached an agreement and have settled all matters in this case. They also have requested that

this Court issue mandate early. Accordingly, we grant the parties’ joint motion and dismiss the

appeal. See Tex. R. App. P. 42.1(a)(1). Further, the Clerk of this Court is directed to issue mandate

immediately. See Tex. R. App. P. 18.6.



                                              __________________________________________

                                              Melissa Goodwin, Justice

Before Justices Puryear, Rose and Goodwin

Dismissed on Joint Motion

Filed: June 5, 2012